Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 34-45, 49-50, and 56-59 are pending. Claims 34-45, 49-50, and 56-59 are under examination. 
Election/Restrictions
The restriction requirement among groups I, and III-V, as set forth in the Office action mailed on 03/28/2022, has been reconsidered and withdrawn. 

Drawings
The drawings filed 10/15/2020 is accepted by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chad Rink on 07/13/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 46-48, 51-55 and 60 are canceled.
Claim 34 is amended as follows (see next page).
The compound of formula I is deleted and the following compound of formula I is put in its place - - 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
- - .

The compound of formula VII is deleted and the following compound of formula VII is put in its place - - 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
- - .

The compound of formula VIII is deleted and the following compound of formula VIII is put in its place - - 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
- - .

The compound of formula IX is deleted and the following compound of formula IX is put in its place - - 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 - - .
The compound of formula X is deleted and the following compound of formula X is put in its place - - 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 - - .

The compound of formula XI is deleted and the following compound of formula XI is put in its place - -  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
- - .

The compound of formula XII is deleted and the following compound of formula XII is put in its place - - 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 - - .

The compound of formula XIII is deleted and the following compound of formula XIII is put in its place - - 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 - - .

Allowable Subject Matter
Claims 34-45, 49-50, and 56-59 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Skuballa et al. (Chemistry of stable prostacyclin analogs: synthesis of iloprost, pp. 17-24, Published 1987. As cited as reference D1 in the Written Opinion for PCT/HU2019/050016).
Skuballa et al. teach the production of iloprost can be achieved from the starting material of a Corey lactone (Figure 5). 
However, Skuballa et al. does not teach the production of iloprost from the Corey lactone compound of formula II as currently claimed. Skuballa et al. does not teach the currently claimed steps of a.) through l.) in claim 34.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628